Citation Nr: 9922576	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating for status post left hip 
extension osteotomy with degenerative arthritis in excess of 
the currently assigned 30 percent rating. 

2.  Entitlement to a rating for tinea versicolor in excess of 
the currently assigned noncompensable rating.

3.  Entitlement to a rating for left ear hearing loss in 
excess of the currently assigned noncompensable rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In April 1999 the veteran testified before the undersigned 
Board Member at a video conference hearing.

The Board observes that evidence pertinent to the issues on 
appeal was received at the Board in May 1999.  The veteran's 
representative waived initial RO consideration of this 
evidence in accordance with the provisions of 38 C.F.R. § 
20.1304 (1998).


FINDINGS OF FACT

1.  The veteran's status post left hip extension osteotomy 
with degenerative arthritis is manifested by complaints of 
pain and problems with bending, and clinical findings of loss 
of strength in the left lower extremity, with fatigue and 
pain upon motion of the left hip.

2.  The veteran's tinea versicolor is manifested by a rash in 
the neck region and upper extremity, with some generalized 
exfoliation and scaling noted.

3.  An October 1997 VA audiological examination demonstrated 
an average 28 decibel loss, coupled with a speech recognition 
score of 100 percent, in the left ear; hearing in the right 
ear was within normal limits.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent rating for status 
post left hip extension osteotomy with degenerative arthritis 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.45, 4.71, Diagnostic Codes 5003-5255 (1998).

2.  The schedular criteria for a 10 percent rating for tinea 
versicolor have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).

3.  The schedular criteria for a compensable evaluation for 
left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection for a left hip disability, tinea versicolor, and 
left ear hearing loss.  As such, his claim for the assignment 
of higher evaluations is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board finds that all relevant facts for the issues have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluations, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

I.  Left Hip

The veteran has been granted service connection for status 
post left hip extension osteotomy with degenerative 
arthritis, currently evaluated as 30 percent disabling under 
the provisions of Diagnostic Codes 5003-5255.  Under 
Diagnostic Code 5255 (impairment of the femur), a 60 percent 
evaluation is warranted for a fracture of the surgical neck 
of the femur, with a false joint.  Diagnostic Code 5255 also 
provides for assignment of a 60 percent evaluation upon a 
showing of nonunion, without loose motion, and weight bearing 
preserved with the aid of a brace.  For malunion of the 
femur, with marked knee or hip disability, a 30 percent 
evaluation is warranted.

The Board has considered the evidence of record, including 
the medical findings and the veteran's April 1999 video 
conference testimony.  X-rays have revealed no evidence of an 
acute fracture or dislocation.  There is no evidence of 
nonunion, without loose motion, and weightbearing preserved 
with the aid of a brace, as required for the next higher 
rating of 60 percent.  The veteran did state that he needed 
crutches for a year following his left hip osteotomy in 
October 1996.  While the veteran has indicated that he cannot 
"step wrong", and must maneuver himself to get out of an 
automobile, the evidence shows that the veteran does not use 
crutches, a cane, or a brace when walking.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
rating in excess of 30 percent for the veteran's left hip 
disability under the provisions of Diagnostic Code 5255.

Under Diagnostic Code 5003, the service connected disability 
may be rated strictly on the basis of limitation of motion.  
C.F.R. § 4.71a.  In this regard, the Board observes that 
flexion of the thigh limited to 10 degrees warrants a 40 
percent rating under Diagnostic Code 5252.  However, VA 
examinations have found that the veteran's hip had flexion 
from 0 to 50-55 degrees.  Accordingly, the preponderance of 
the evidence is against the assignment of a rating in excess 
of 30 percent for the veteran's left hip disability under the 
provisions of Diagnostic Code 5003.

It is clear, however, that the veteran has chronic pain in 
association with his left hip disability.  His requirements 
for pain medications are well-documented by his testimony and 
the April 1999 VA progress note.  The veteran has shown 
significant pain and discomfort in his left hip with 
movement.  Loss of strength in the left lower extremity has 
been reported, as well as fatigue upon range of motion 
testing.  Further, the veteran has testified that he could 
not lift more than 30 pounds and was limited in his ability 
to bend.  The Board finds that the veteran's left hip 
disability is productive of pain and weakness that causes 
functional impairment beyond that reflected in the current 30 
percent rating, and thus warrants an additional rating of 10 
percent.  Accordingly, the medical evidence shows left hip 
impairment that more closely approximates a rating of 40 
percent during the entire period of the veteran's claim.  See 
Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.45.

II.  Tinea Versicolor

The Board notes that the veteran's skin disorder, tinea 
versicolor, has been rated as analogous to eczema under 
Diagnostic Code 7806.  Under this provision, a noncompensable 
evaluation is assigned for eczema manifested by slight, if 
any, exfoliation, exudation or itching, or on a nonexposed 
surface or small area.  A 10 percent evaluation is assigned 
where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or where 
the disorder is exceptionally repugnant.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806.

The Board observes that clinical findings from the July 1998 
VA examination, when read in the light most favorable to the 
veteran, could be construed as stating that the veteran 's 
tinea versicolor was manifested by some exfoliation in an 
exposed area (neck region).  While clinical findings from the 
summer (July 1998), fall (October 1997), and winter (January 
1999) have shown that the veteran had a rash in the neck 
region and upper extremities, there has been no indication 
that the veteran's skin disability was manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations.  Examiners have noted only "some" 
and "few" scaling.  Further, there is no evidence to suggest 
that the veteran's skin disability was exceptionally 
repugnant.  The veteran denied using any medication or 
treatment other than "baby oil baths."  Therefore, while the 
evidence does support a rating of 10 percent for the 
veteran's skin disability during the entire period of the 
veteran's claim, the preponderance of the evidence is against 
a rating in excess of 10 percent.

III.  Left Ear Hearing Loss

The Board takes note of the fact that certain portions of 38 
C.F.R. Part 4 pertaining to the rating criteria for diseases 
of the ear and other sense organs have been changed, 
effective June 10, 1999.  See 64 FR 25202, May 11, 1999.  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  After reviewing the regulations in effect 
at the time of the veteran's claim and the changes effective 
June 10, 1999, the Board finds that the June 10, 1999 
amendments did not substantively change the criteria 
pertinent to the veteran's disability, but rather added 
current medical terminology and unambiguous criteria.

An October 1997 VA audiological evaluation revealed an 
average 28 decibel loss, coupled with a speech recognition 
score of 100 percent, in the left ear.  The right ear was 
within normal limits.

The determination of the degree of hearing impairment is 
based on the results of controlled speech discrimination 
tests together with an average of hearing threshold levels as 
measured by pure tone audiometry.  38 C.F.R. § 4.85.  The 
Rating Schedule establishes 11 levels of hearing impairment, 
with least impairment at level I, to greatest impairment at 
level XI.  38 C.F.R. § 4.87, Table VI.  If a veteran has 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the veteran is totally deaf in both 
ears.  VAOPGCPREC 32-97 (August 29, 1997); 38 U.S.C.A. § 
1160(a); 38 C.F.R. § 3.383(a)(3); Boyer v. West, 11 Vet. App. 
477 (1998).

As the October 1997 VA audiological testing reveals an 
average 28 decibel loss, coupled with a speech recognition 
score of 100 percent, in the left ear, a numeric designation 
of I is warranted under 38 C.F.R. § 4.85, Table VI.  Since 
the veteran has nonservice-connected hearing loss in the 
right ear, the hearing in the right ear must be considered 
normal for purposes of computing the service-connected 
disability rating.  Accordingly, he is considered to have 
level I hearing in the right ear, and level I hearing on the 
left.  When these results are coupled using Table VII, the 
appropriate percentage evaluation is 0 percent 
(noncompensable), designated as Diagnostic Code 6100.  
38 C.F.R. §§ 4.85, 4.87.  The Board observes that the 
"[a]ssignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  Thus, the presently 
assigned noncompensable evaluation is compatible with the 
veteran's left ear hearing loss and a preponderance of the 
evidence is against a higher evaluation for this disability.


Conclusion

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Further, the Board finds 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  In this regard, there has been no evidence 
submitted indicating that the veteran's service-connected 
disabilities have markedly interfered with his earning 
capacity, employment status, or have necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards"; the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating of 40 percent for status post left 
hip extension osteotomy with degenerative arthritis is 
granted.

Entitlement to a rating of 10 percent for tinea versicolor is 
granted.

Entitlement to a compensable rating for left ear hearing loss 
is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



